Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application discloses the following embodiments:
Embodiment 1: Figs. 1.1 – 1.6
Embodiment 2: Figs. 2.1 - 2.6 
Embodiment 3: Figs. 3.1 - 3.6 
Embodiment 4: Figs. 4.1 - 4.6 
Embodiment 5: Figs. 5.1 - 5.6 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  
The following list of features create(s) patentably distinct designs (refer to the highlighted areas):
             Embodiment 1            Embodiment 2              Embodiment 3        Embodiment 4        Embodiment 5 
    PNG
    media_image1.png
    484
    1211
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    223
    media_image2.png
    Greyscale

The escutcheon plates shown in Groups – I – IV illustrate a large back plate with a smaller handle.  There are differences in shape and configuration of the highlighted surface features among embodiments I - IV. The handle of Embodiments 2 and 4 being shown in broken line.  Group V shows a larger handle with a smaller excutcheon plate having a different configuration than that shown in Groups I – IV.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all reproductions and the corresponding descriptions which are directed to nonelected groups.
For ease of comparison with the International Registration, and for compliance with 37CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the reproductions included in the elected Group should not be changed.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
It should be noted that regardless of the fact that these embodiments would be searched in the same art area, it is shape and configuration which distinguishes claims in designs.  These embodiments will sustain separate patents if deemed patentable over the art.
Hague – Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e.; a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See. 37 CFR 1.33(b).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN GOODWIN whose telephone number is (571)272-6023. The examiner can normally be reached M - F: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A GOODWIN/               Primary Examiner, Art Unit 2916